Citation Nr: 1822070	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1971, including service in the Republic of Vietnam.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the Veteran requested a Board hearing on his September 2014 VA Form 9 substantive appeal, correspondence received in August 2016 indicates that the Veteran elected to withdraw his hearing request.   


FINDINGS OF FACT

1. Prior to August 19, 2014, the Veteran's left ear hearing loss had a Numeric Designation of no greater than II as per Table VI of the VA schedule of ratings; right ear hearing loss had a Numeric Designation of XI as per both Tables VI or VIa of the VA schedule of ratings.

2. From August 19, 2014 to January 22, 2015 the Veteran's left ear hearing loss had a Numeric Designation of no greater than III as per Table VI of the VA schedule of ratings; right ear hearing loss had a Numeric Designation of XI as per both Tables VI or VIa of the VA schedule of ratings.

3. From January 22, 2015 the Veteran's left ear hearing loss has had a Numeric Designation of no greater than I as per Table VI of the VA schedule of ratings; right ear hearing loss has had a Numeric Designation of XI as per both Tables VI or VIa of the VA schedule of ratings.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent prior to August 19, 2014 for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for a disability rating of 20 percent, but no higher, from August 19, 2014 to January 22, 2015 for bilateral hearing loss have been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).

3. The criteria for a disability rating in excess of 10 percent from January 22, 2015 for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated September 2011.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records, private treatment records, and VA treatment and examination reports.  The Board concludes the examinations in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the Veteran's last VA examination was in January 2015, over 3 years ago.  However, the duty to assist does not require a claim to be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has not indicated and the records do not show a worsening of hearing loss symptoms since 2015.  Accordingly, an additional VA examination is not necessary.  

The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

II. Increased Rating

The Veteran claims that his bilateral hearing loss warrants a disability rating in excess of 10 percent.  Specifically, he argues that he is deaf in his right ear and so he should be awarded separate ratings for each ear.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral hearing loss is currently rated as 10 percent disabling under Diagnostic Code 6100.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel (dB) loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

During VA treatment in November 2010, the Veteran's audiological results were noted to be "inconsistent and unreliable."  He was diagnosed with bilateral sensorineural hearing loss, worse in the right ear.  

A February 2012 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 45, 65, 60, and 70, for an average of 60 dB, and no response was measured at the limits of the test equipment for all frequencies in the right ear.  The examiner noted that the test results were valid for rating purposes.  The speech recognition score, using the Maryland CNC Test, was 96 percent in his left ear and his right ear was unable to be tested.  

Evaluating the VA audiological test results cited above, when the left ear puretone threshold average and the speech recognition score are applied to Table VI, the numeric designation of hearing impairment is level II for the left ear.  As the examiner was unable to test the Veteran's right ear, a puretone threshold average of 105+ and speech recognition score of 0 will be used.  When these results are applied to Table VI or Table VIa, the numeric designation of hearing impairment is XI in the right ear.  When these numeric designations from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent.  

A June 2014 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 30, 35, 35, and 40, for an average of 35 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 105+, 105+, 105+, and 105+, for an average of 105+ dB.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the left ear and 0 percent in the right ear.  The Veteran reported that he was unable to hear out of his right ear and that his wife has to sit on his left side for him to hear her.  Additionally, he said he could not hear his wife in the car and that without his hearing aid, he had to ask people to repeat themselves.

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the left ear.  When the results for the right ear are applied to Table VI or Table VIa, the numeric designation of hearing impairment is XI.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  

The Veteran submitted correspondence from M.P., Au.D., a private audiologist.  She noted that the Veteran was tested pursuant to the VA guidelines on 2 occasions in August 2014.  The first audiological testing, yielded the following results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 60, 75, 85, and 95 for an average of 78.75.  Right ear hearing was not responsive at 120+.  The speech discrimination score, using the Maryland CNC Test, was 98 percent in the left ear.  There was no response in the right ear.    

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level II for the left ear.  When the results for the right ear are applied to Table VI or Table VIa, the numeric designation of hearing impairment is XI.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  

The second audiological testing from August 19, 2014 yielded the following results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 70, 95, 100, and 105 for an average of 92.5.  Right ear hearing was not responsive at 120+.  The left ear speech discrimination score, using the Maryland CNC Test, was 92 percent.  There was no response in the right ear.    

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level III for the left ear.  When the results for the right ear are applied to Table VI or Table VIa, the numeric designation of hearing impairment is XI.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 20 percent.  

During a VA follow-up audiological appointment later that month, the Veteran was found to have moderate to profound sensorineural hearing loss in the right ear and hearing within normal limits at 250-4000Hz in the left ear sloping to a mild to moderate sensorineural hearing loss at 6000-8000Hz.  The specific audiometric results are not available.  The Veteran was also noted to have speech recognition scores of 0 percent in the right ear and at least 92 percent in the left ear, though it is unclear whether the Maryland CNC speech discrimination test was used.  The audiologist noted that the Veteran expressed joy that he had such a significant improvement since his previous examination.

A January 22, 2015 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 30, 30, 30, and 25, for an average of 29 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 105+ (Could Not Test), 105+, 105+, and 105+, for an average of 105+ dB.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the left ear and 0 percent in the right ear.  The Veteran stated that he cannot hear anything without his hearing aids and reported difficulty hearing in groups even with his hearing aids.  

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the left ear.  When the results for the right ear are applied to Table VI or Table VIa, the numeric designation of hearing impairment is XI.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  

Based on the above, the Board finds that prior to August 19, 2014, a rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.  The audiological evaluations from that time show no worse than level II hearing in the left ear and level XI hearing in the right ear.  As noted above, the rating for bilateral hearing loss is a mechanical calculation.  There is no basis for assigning a rating in excess of 10 percent during this time.

However, in affording the Veteran the benefit of the doubt, from August 19, 2014 to January 22, 2015, a 20 percent disability rating, but no higher, is warranted based on evidence of worsening at that time.  The Veteran's audiological testing showed level III hearing in the left ear and level XI hearing in the right ear, sufficient for a 20 percent disability rating.  Despite an indication of improvement in the Veteran's left ear hearing loss in the VA treatment records from August 2014, the audiological testing results are not available to properly assess his disability.  Accordingly, the Board will afford the Veteran the benefit of the doubt and continue the 20 percent rating until the first evidence of improved hearing according to VA regulations. 

The first audiological test results showing an improvement in the Veteran's hearing are from the VA examination conducted on January 22, 2015.  Accordingly, a 10 percent disability is warranted from that date based on findings of no worse than level I hearing in the left ear and level XI hearing in the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the lay evidence, including the Veteran's statements that his hearing loss is more severe than currently evaluated and that his ears should be separately evaluated.  However, the regulations indicate that when impaired hearing is service connected for both ears, the ears are to be evaluated together.  Additionally, while the Veteran is competent to report symptoms attributable to his hearing loss, he is not competent to report that his hearing acuity is of sufficient severity to warrant a particular evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, even after considering such contentions as to the effects of the disability on his daily life such as difficulty hearing and asking people to repeat themselves, the Board finds that the criteria for higher evaluations are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered); Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss is fully contemplated by the 10 and 20 percent disability ratings assigned during the appeal period.  There is no basis for assignment of an additional staged rating at any time during the appeal period.  See Hart, 21 Vet. App. 505.


ORDER

An initial disability rating in excess of 10 percent prior to August 19, 2014 for the Veteran's service-connected bilateral hearing loss is denied.

A 20 percent disability rating, but no higher, for the Veteran's service-connected bilateral hearing loss is granted from August 19, 2014 to January 22, 2015, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent from January 22, 2015 for the Veteran's service-connected bilateral hearing loss is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


